Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0000068
                                                          28-AUG-2015
                                                          08:59 AM



                           SCWC-13-0000068

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                          KANIAULONO ANZAI,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-13-0000068; CASE NO. 3DCW-12-0000207)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Kaniaulono Anzai’s

application for writ of certiorari filed on July 22, 2015, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, August 28, 2015.

James S. Tabe
for petitioner                  /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson